Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 14,
Claims 2, 4-10, 12-13, and 15-16 rejected because they are dependent on rejected Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2016/0288092) in view of Shichi et al. (US 2015/0266012) and in view of the evidence provided by the LAPONITE Technical Information document.
Regarding Claims 1, 10, and 16, Fukushima (para 0001) teaches a photocatalytic coating composition. The composition can comprise photocatalyst particles that can be tungsten oxide (para 0026) and a dispersion medium that can include solvent and water (paras 0039-0041). The composition can also include clay-type stabilizer (paras 0020-0021) and/or a thickener. While Fukushima does not disclose an example with all of these materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the materials specifically disclosed by Fukushima as usable together and arrive at a composition as claimed.
The photocatalyst particles can be present in the range of 0.05 to 5% by mass (para 0032). 
Fukushima does not disclose an amount of clay. Fukushima does disclose the thickener in the range of 0.05 to 1% by mass and the type of thickener is not limited (para 0024).
Shichi discloses a photocatalyst coating composition comprising photocatalyst particles, a water-based dispersion medium, and a thickener (abstract). Shichi discloses using a clay-based thickening agent (which correspond 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Fukushima to incorporate the teachings of Shichi and produce the composition using 0.1 to 1% clay, which would function as both a stabilizer and a thickener. Doing so would regulate the viscosity of the composition to 10 mPa·s or less and would achieve a high level of fluidity and high leveling property.
Given that the solid content of the composition of Fukushima is 0.1-10% (para 0051) and given that there is present 0.05-1% photocatalyst particles and 0.1-1% clay, the total content ratio of photocatalyst particles and clay in terms of solids content, would overlap that presently claimed. Further the ratio of clay to photocatalyst particles is 0.1 (0.1/1) to 20 (1/0.05) which overlaps the claimed range.
Regarding Claims 2 and 6,
Regarding Claim 4, the clay can be a layered silicate (Fukushima, para 0021; Shichi, para 0033).
Regarding Claim 5, the clay can be LAPONITE (Fukushima, para 0021; Shichi, para 0033). As evidenced by the LAPONITE Technical Information document (page 18, figure 12), LAPONITE has interlayer sodium ions.
Regarding Claims 12-14, Fukushima further discloses the coating can be directly coated onto the surface of an organic base material (para 55-58)
Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Shichi as applied to claim 1 above, and further in view of Berenguer et al. (US 2015/0290619).
Regarding Claims 7-9 and 15, Fukushima in view of Shichi discloses all the limitations of the present invention according to Claim 1 above. Fukushima further discloses the photocatalyst (tungsten oxide) can have a particles size of 1 to 50 nm (0.001 to 0.05 microns) (para 0031). 
Fukushima in view of Shichi does not disclose the particle size of the clay.
Berenguer et al. discloses a water-based photocatalyst dispersion (Abstract) wherein the nanoparticle photocatalyst is supported by clay (para 0034) having a particle size of 150 microns or less to provide accessible surface for the support of the photocatalyst (para 0238).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Fukushima in view of Shichi to incorporate the teachings of Berenguer and produce the composition using Clay particles having a particle size of 150 microns or less. Doing so would provide accessible surface for the support of the photocatalyst.
The clay particle size disclosed by Fukushima in view of Shichi and Berenguer overlaps that claimed and may be larger than the particle size of the tungsten oxide particles. Although there is no explicit disclosure that the particle sizes are “volume median”, given that the ranges disclosed by the Fukushima and Berenguer overlap that claimed, the claimed ranges are considered met, absent evidence to the contrary.
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(b) and 35 USC 103 rejections of record are withdrawn. New grounds of rejection are set forth above.
Applicant argues that Fukushima requires a basic dye for which the layered silicate acts as a stabilizer and therefore, the technical idea of Fukushima is completely different from the features recited in claim 1.
However, in light of the open language of the present claims, i.e. “comprising”, nothing in the present claims excludes the presence of a basic dye 
Applicant argues that in Table 2, the ratio of clay mineral to photocatalyst particles falls outside the scope of the present claims.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Fukushima is not limited to the amounts of clay found in Table 2. Further, the amount of clay is being taught by Shichi. Additionally, it is noted that Example 3 in Table 2 does disclose ratio of clay to photocatalyst particles of 1.9 (0.2/0.105) which falls within the range claimed.
Applicant argues that Fukushima discloses the particle size of the inorganic compound is 50 nm or less which does not meet claim 15.
However, in light of applicant’s amendment that now requires that the inorganic particles are clay mineral in claim 1 and claim 14, the size of the clay mineral is now being taught by Berenguer. The inorganic compound disclosed by Fukushima does not correspond to the claimed clay mineral.
Applicant argues that the viscosity of the composition of Fukushima is outside that of claim 16. 
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Nothing in Fukushima limits the viscosity to the examples. The viscosity is being taught by a secondary reference Shichi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/BETHANY M MILLER/
Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787